Title: From Alexander Hamilton to George Washington, [20 October 1789]
From: Hamilton, Alexander
To: Washington, George


[New York, October 20, 1789]
Sir
Agreeably to your desire, I sit down to commit a few lines to the Post.
Nothing worth particular mention has occured since your Departure; except a report brought by Mr. Keane from So. Carolina, that Mc. Gilivray the Indian Chief had, after a short conference, left our Commissioners, declaring that what they had suggested was only a repetion of the old Storey and inadmissible, or something to this effect. It is added that the lower Creeks appear’d notwithstanding, willing to go into a Treaty, but the upper ones declin’d it. Genl. Knox who has particularly conversed with Mr. Keane, will doubtless give you a more accurate statement of what he brings. It seems however that he has his intelligence at second or third hand:

With the utmost respect   I have the honor to be   Sir Your Obt. and hble Servant
A. Hamilton.
P.S. I have just seen a letter from a private gentleman of considerable intelligence now in N: Carolina, who gives an ill picture of the prospect there, respecting the adoption of the Constitution.

New York October 20th. 1789.
The President of the United States.

